UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-1265


JULLIAN L. BROWN,

                   Plaintiff - Appellant,

             v.

AMERICAN INSTITUTES FOR RESEARCH IN THE BEHAVIORAL SCIENCES,
INCORPORATED,

                   Defendant - Appellee,

             and

AMERICAN INSTITUTE FOR RESEARCH,

                   Defendant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Roger W. Titus, District Judge.
(8:06-cv-02935-RWT)


Submitted:    January 29, 2009                Decided:   March 3, 2009


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome E. Clair, Washington, D.C., for Appellant.   Natalie O.
Ludaway,   Matthew  H.   Goodman, LEFTWICH  &   LUDAWAY,  LLC,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jullian L. Brown appeals the district court’s orders

granting summary judgment in favor of the American Institutes

for Research in the Behavioral Sciences, Inc., and denying her

motion for reconsideration pursuant to Fed. R. Civ. P. 59(e).

We   have      reviewed      the    record    and    find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.      Brown       v.    Am.    Inst.    for    Research      in    the   Behavioral

Sciences,       Inc.,    No.       8:06-cv-02935-RWT        (D.    Md.    Oct.   1,    2007

& Jan. 28, 2008).             We dispense with oral argument because the

facts    and    legal     contentions        are    adequately      presented     in   the

materials       before       the    court    and    argument      would    not   aid   the

decisional process.

                                                                                 AFFIRMED




                                              2